         Case 2:18-cv-01135-AJS Document 44 Filed 02/20/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WENDELL H. STONE COMPANY, INC.
individually and on behalf of all others
similarly situated doing business as                             18cv1135
STONE & COMPANY,                                                 ELECTRONICALLY FILED

                 Plaintiff,

                          v.

PC SHIELD INC. an Oklahoma corporation,
and BRANDIE M. JORDAN, an individual,

                 Defendants.
                                            ORDER OF COURT

           By Memorandum Order dated December 4, 2019, this Court granted Plaintiff

  Wendell H. Stone Company, Inc.’s Renewed Motion for Class Certification, and ordered that

  the following class is certified:

           All persons who (1) on or after four years prior to the filing of this action, (2)
           were sent, by Defendants or on Defendants’ behalf an unsolicited telephone
           facsimile message substantially similar to Exhibit A attached to Amended
           Complaint, (3) from whom Defendants claim they obtained prior express
           permission or invitation to send those faxes in the same manner as Defendants
           claim they obtained prior express consent to fax Plaintiff.

  (Doc. 40, at 12). The Court further appointed Attorney Patrick H. Peluso as class

  counsel and Plaintiff as class representative, and ordered Plaintiff to personally serve

  Defendants, PC Shield Inc. and Brandie M. Jordan, neither which has filed an answer,

  or otherwise responded, in this matter,1 with a copy of the Memorandum Order granting

  Plaintiff’s Renewed Motion for Class Certification. (Id., at 12).




  1
    The Court denied without prejudice, Plaintiff’s Renewed Motion for Default Judgment (Doc. 38), which
  requested default judgment be entered against Defendants with respect to Plaintiff and a class of similarly
  situated individuals, with direction that Plaintiff may re-file said motion after notice has been given to class
  members and the opt-out period has closed. (Doc. 41, at 1).
      Case 2:18-cv-01135-AJS Document 44 Filed 02/20/20 Page 2 of 2



        On December 20, 2020, Plaintiff filed Affidavits with the Court, declaring it

had served on Defendants both the Court’s Memorandum Order on Plaintiff’s Renewed

Motion for Class Certification, and its Memorandum Order on Plaintiff’s Renewed

Motion for Default Judgment. (Doc. 42, Doc. 43).

        To date, Plaintiff has not submitted to the Court, by way of a motion or

otherwise, a proposed Notice to all class members (as defined above) of the certified

class action lawsuit.

        Plaintiff is Ordered to file, with the Court, a proposed Notice to all class

members (as defined above) of the certified class action, and a plan to provide said

Notice, no later than March 3, 2020.



                                       SO ORDERED, this 20th day of February, 2020,

                                              s/Arthur J. Schwab_____
                                              Arthur J. Schwab
                                              United States District Judge
cc:     All counsel of record




                                             2
